DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 7/7/22 is acknowledged.  The traversal is on the ground(s) that the species identified in the previous restriction requirement are linked to form a general inventive concept to be in compliance with unity of invention.  This is not found persuasive. First, the examiner notes that the restriction was not a unity of invention restriction.  Second, the reasons for distinctness between the groups remain, but are further described below due to claim amendments. The examiner notes that applicants amended the method of claim 14 to depend from the device of claim 2 and not claim 1. 
Inventions I (claims 1-13 and 17) and II (claims 14-16) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in group II can be practiced by another and materially different apparatus such as an apparatus using an operating position (there is no operating position in claim 1), or an apparatus using the new box position as the recycling box position after transferring a singular box such that only one box is stacked in the z-direction at a time, or an apparatus with a conveying device in the X-Y direction and not the Z-direction (claim 1 only requires two different boxes to be stacked relative to each other in the Z-direction and does not require any movement or conveying). Alternatively, the apparatus as claimed in group I can be used to practice another and materially different process such as storing multiple boxes one on top of the other (the boxes of claim 14 need to be in different positions in the direction of the z-axis), or just storing boxes without conveying any boxes, and also storing boxes with recycling waste boxes.
The examiner notes that because applicants have elected the device claim, that upon allowance of the device claims, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-17 are pending, with claims 1-13 and 17 being examined and claims 14-16 deemed withdrawn.
Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate different parts shown in figure 1 and figure 7, where the structures pointed to are not the same.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “groove” of line 2 of claim 10 and the “convexly” fool proof plate of the bottom plate of line 4 of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what is “conveying” as recited in the preamble. Specifically, the preamble recites a “conveying device”, yet there is no discussion of any moving structure or structure capable of performing the conveying that is positively recited in the body of the claim. Therefore, it is unclear what applicants intend to recite by “conveying” in the preamble, and it is further unclear whether or not conveying or a conveying structure is required.
Regarding claim 1, it is unclear what a new box and waste box and their corresponding positions are defining.  What occurs at the positions? What is a new box for, and what is a waste box for?  Are these new/waste boxes related to cuvette boxes, and if so, then what defines the new box from the waste box?
Claims 2-13 are rejected based on further claim dependency.
As to claim 2, it is unclear what an operating position is defined by.  What is an operating position and what is operating?  How does the operating position differentiate from the other recited positions?
Regarding claim 4, it is unclear what a new box waiting position and waste box waiting position are defining.  What are these positions for?
Regarding claim 4, it is unclear how the new box waiting potion of line 4 faces the operating position in the direction of the z-axis.  How does a position face another position in an axis direction?  The positions are just regions of space and it is unclear what spatial relationship is attempting to be described.
Regarding line 5 of claim 4, it is unclear how the new box waiting position reaches the operating position? If there is something required to move the structures, then there are essential features being omitted from the claims. Further, it is unclear how the new box waiting position can suddenly become (reach) the operating position. 
Regarding claim 4, it is unclear how the waste box waiting potion of line 7 faces the operating position in the direction of the z-axis.  How does a position face another position in an axis direction?  The positions are just regions of space and it is unclear what spatial relationship is attempting to be described.
Regarding line 8 of claim 4, it is unclear how the operating position reaches the waste box waiting position. If there is something required to move the structures, then there are essential features being omitted from the claims. Further, it is unclear how the operating position can suddenly become (reach) the waiting position. 
As to claim 4, it is unclear what defines a new box as in line 4 and a waste box as in line 8.  The boxes have not been described in relation to being new, used, wasted, emptied, full, or described in any manner and it is unclear what is attempting to be described.
In regards to claim 5, “the new box” on line 2 is unclear as it has not been previously recited or described. Therefore, the limitation has insufficient antecedent basis and is unclear.
In regards to claim 5, “the waste box” on line 3 is unclear as it has not been previously recited or described. Therefore, the limitation has insufficient antecedent basis and is unclear.
As to claim 6, “the new box waiting position” and “the waste box recycling position” of line 2 have not been previously recited or described. Therefore, the limitations have insufficient antecedent basis and are unclear. Because these positions have not been previously recited, it is unclear if applicants are intending from claim 6 (and claim 5) to be dependent on claim 4, or if applicants are introducing new limitations of the positions.
For the reasons listed in the previous rejection paragraph, claims 7-13 are highly ambiguous and the prior art will be applied to claims if they are able to be understood.
Regarding lines 4-7 of claim 6, it is unclear how each of the boxes “reach” their respective positions or how the positions even move. If there is something required to move the structures, then there are essential features being omitted from the claims. Further, it is unclear how the operating position can suddenly become (reach) the waiting position. 
Regarding lines 8-10 of claim 8, it is unclear what the “and/or” alternative prior to the last clause imparts on the last clause.  Are applicants stating that lines 8-10 can occur without any of lines 1-7 being present, and therefore the alternative does not require the sensor?  It is unclear what or how the alternative is being presented.
As to line 3 of claim 9, it is unclear what “two ends” of the bottom plate is defining. How does the plate have two ends, and how are the ends in the first direction? 
Regarding claim 10, it is unclear whether applicants are claiming the cuvette box or not.  Applicants in lines 1-2 just begin to define features of a cuvette box, but the cuvette box has never been positively recited and it is unclear if the features are required or not.
Regarding claim 10, it is unclear how the cuvette box groove and convexly provided fool proof plate of lines 2 and 4 are formed.  Specifically, in what is “convexly” describing?  Is this a protrusion that only fits into the groove? Further, it is unclear what “reversely” in the last line of the claim is defining.  Is the groove off centered or something such that there is only one fixed orientation that the box can be placed?
As to line 3 of claim 11, “the cuvette box” has not been previously recited. Therefore, the limitation has insufficient antecedent basis and is unclear. It is also unclear if applicants are attempting to claim the cuvette box or how the cuvette box differentiates from the other boxes.
Regarding lines 15-19 of claim 11, it is unclear what the “and/or” alternative prior to the last clause imparts on the last clause.  Are applicants stating that lines 15-19 can occur without any of lines 1-14 being present, and therefore the alternative does not require the lifting plate or the barrier removing mechanism?  It is unclear what or how the alternative is being presented.
As to claim 11, it is unclear how the new box placing position which is on the bottom plate (claim 9) is recited as being “of the top plate” in line 2. 
Regarding line 18 of claim 11, it is unclear what “moving deviating” is describing as these two words together do not read clearly.
As to line 7 of claim 12, it is unclear what a baffle of a cuvette box is describing.  Are applicants intending to require the cuvette box?
Regarding claim 13, it is unclear what applicants intend to define by “provide” the cuvettes in lines 4-6.  Where are cuvettes provided from, where are they provided to, how are they “provided”, and what structure provides them?
As to claim 17, it is unclear what is “conveying” as recited in the preamble. Specifically, the preamble recites a “conveying device”, yet there is no discussion of any moving structure or structure capable of performing the conveying that is positively recited in the body of the claim. Therefore, it is unclear what applicants intend to recite by “conveying” in the preamble, and it is further unclear whether or not conveying or a conveying structure is required.
Regarding claim 17, it is unclear what a new box and waste box are defining.  What is a new box for, and what is a waste box for?  Are these new/waste boxes related to cuvette boxes, and if so, then what defines the new box from the waste box?
Claim 17 rejected as they do not set forth a claim capable of performing the purpose of the analyzer device (analysis).  Specifically, no claims or limitations are directed towards any type of analytical unit, detector, or sensor that would perform analysis. Therefore, it is unclear whether or not an analytical structure is required. Specifically, the preamble recites an analyzer; however, there is no device capable of analysis (sensor, detector, etc…) in the body of the claim. Because analysis appears to be the purpose of the device, then it is unclear what structure is capable of performing the analysis since no analysis structure is positively recited in the claim body. Because there is no structure positively recited in the claim body, the examiner believes that applicants are missing essential analytical features to perform the claimed function.  Further, it is unclear if an analytical structure is or is not required, and there is some ambiguity as to what structure applicants are intending to impart on the analysis device in the preamble. The examiner suggests that some type of structure capable of performing the purpose of the device (analysis) be recited in the claim body. 
The examiner notes that claims 8, and 10-13 have not been rejected with prior art due to their extensive ambiguities.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9 and 17 are rejected under 35 U.S.C. 102a2 as being anticipated by Tesluk et al (US 20210311082; hereinafter “Tesluk”).
As to claim 1, Tesluk teaches a cuvette box conveying device, comprising: a frame; the frame comprises a new box placing position and a waste box recycling position; the new box placing position and the waste box recycling position are arranged on different layers in a direction of Z axis, so as to reduce a space occupied by the new box placing position and the waste box recycling position on an XY plane (Tesluk teaches the lower right of 22 as the new box placing position, and the middle of 24 or 26 as the waste box recycling position; Figs. 1A-3 [99-102, 117]).  
Note: positions are just arbitrary regions of space and are not confined specifically by structure. 
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Tesluk teaches the cuvette box conveying device as claimed in claim 1, wherein the frame further comprises an operating position; the operating position and the new box placing position are arranged on different layers and different positions in the direction of Z axis; and the operating position and the waste box placing position are arranged on different layers and different positions in the direction of Z axis (Tesluk teaches the lower right of 22 as the new box placing position, and the middle of 24 or 26 as the waste box recycling position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [99-102, 117]).
As to claim 3, Tesluk teaches the cuvette box conveying device as claimed in claim 2, wherein in the direction of Z axis, the waste box recycling position is between the new box placing position and the operating position (Tesluk teaches the lower right of 22 as the new box placing position, and the middle of 24 or 26 as the waste box recycling position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [99-102, 117]).
As to claim 4, Tesluk teaches the cuvette box conveying device as claimed in claim 2, wherein the frame further comprises a new box waiting position and a waste box waiting position; the new box waiting position and the new box placing position are on a same layer, and the new box waiting position directly faces the operating position in the direction of Z axis, so that a new box at the new box waiting position reaches the operating position along a positive direction of Z axis; the waste box waiting position and the waste box recycling position are on a same layer, and the waste box waiting position directly faces the operating position in the direction of Z axis, so that a waste box at the operating position reaches the waste box waiting position along a negative direction of Z axis (Tesluk teaches the lower right of 22 as the new box placing position, the lower left of 22 as the new box waiting position, the middle of 24 or 26 as the waste box recycling position, the left of 24 or 26 as the waste box waiting position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [99-102, 117]).  
As to claim 5, Tesluk teaches the cuvette box conveying device as claimed in claim 2, wherein the frame is provided with a new box inlet for the new box to pass through to reach the new box placing position, and a waste box outlet for the waste box to pass through to reach an outside of the 2PN121262SZSWframe from the waste box recycling position; a position relationship between the new box inlet and the waster box outlet satisfies the following conditions: the new box reaches the new box placing position from the new box inlet along a positive direction of a first direction, the waste box reaches, by means of the waste box outlet, the outside of the frame from the waste box recycling position along a negative direction of the first direction, and the first direction is one of a direction of X axis and a direction of Y axis (Tesluk teaches various inlets and outlets for the boxes; see Figures 1-3.  Tesluk also teaches openings for access [100] and doors/openings [119]).  
As to claim 6, Tesluk teaches the cuvette box conveying device as claimed in claim 5, wherein when the frame further comprises the new box waiting position and the waste box waiting position, the position relationship between the new box waiting position and the waste box waiting position satisfies the following conditions: the new box reaches the new box waiting position from the new box placing position along the positive direction of the first direction, and the waste box reaches the waste box recycling position from the waste box waiting position along the negative direction of the first direction (Tesluk teaches the lower right of 22 as the new box placing position, the lower left of 22 as the new box waiting position, the middle of 24 or 26 as the waste box recycling position, the left of 24 or 26 as the waste box waiting position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [99-102, 117]. Tesluk teaches racks are capable of being moved left to right or right to left in levels 22, 24, and 26; Figs. 1-3, [116-118, 123, 205, 206, 208, 220-228]).  
As to claim 7, Tesluk teaches the cuvette box conveying device as claimed in claim 6, further comprising: a first conveying mechanism, a Z-axis conveying mechanism, and a second conveying mechanism; the first conveying mechanism is able to convey the new box on the new box placing position to the new box waiting position along the positive direction of the first direction; the Z-axis conveying mechanism is able to convey the new box on the new box waiting position to the operating position along the positive direction of Z axis and is able to convey the waste box on the operating position to the waste box waiting position along the negative direction of Z axis; the second conveying mechanism is able to convey the waste box on the waste box waiting position to the waste box recycling position along the negative direction of the first direction (Tesluk teaches the lower right of 22 as the new box placing position, the lower left of 22 as the new box waiting position, the middle of 24 or 26 as the waste box recycling position, the left of 24 or 26 as the waste box waiting position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [99-102, 117]. Tesluk teaches racks are capable of being moved left to right or right to left and also up and down using conveyors/elevators 320/360 in levels 22, 24, and 26; Figs. 1-3, 14, 15 [116-118, 123, 205, 206, 208, 220-228]).  
As to claim 9, Tesluk teaches the cuvette box conveying device as claimed in claim 7, wherein the frame comprises a bottom plate, a middle plate and a top plate which are arranged in order on different layers; two ends, in the first direction, of the bottom plate correspond to the new box placing position and the new box waiting position, respectively; the middle plate is arranged on the bottom plate, and the middle plate and the bottom plate are arranged separating from each other and facing each other in the direction of Z axis; the middle plate corresponds to the waste box recycling position; the top plate is arranged on the bottom plate, and the top plate and the bottom plate are arranged separating from each other and facing each other in the direction of Z axis; the top plate and the middle plate are arranged on different positions in the direction of Z axis; the top plate is provided with a through hole corresponding to the operating position, an area, which is located between the top plate and the bottom plate and is coplanar with the middle plate, corresponds to the waste box waiting position (Tesluk teaches the lower right of 22 as the new box placing position, the lower left of 22 as the new box waiting position, the middle of 24 or 26 as the waste box recycling position, the left of 24 or 26 as the waste box waiting position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [99-102, 117].  Tesluk teaches there is a through hole in the top layer of the frame; Figs. 1-3).    
As to claim 17, Tesluk teaches a sample analyzer (Tesluk; Title), comprising a cuvette box conveying device comprising: a frame; the frame comprises a new box placing position and a waste box recycling position; the new box placing position and the waste box recycling position are arranged on different layers in a direction of Z axis, so as to reduce a space occupied by the new box placing position and the waste box recycling position on an XY plane (Tesluk teaches the lower right of 22 as the new box placing position, and the middle of 24 or 26 as the waste box recycling position; Figs. 1A-3 [99-102, 117]).

Claim(s) 1-7, 9 and 17 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Vansickler et al (WO 2017143182 where US 20200319219 is used as the corresponding document; hereinafter “Vansickler”).
As to claim 1, Vansickler teaches a cuvette box conveying device, comprising: a frame; the frame comprises a new box placing position and a waste box recycling position; the new box placing position and the waste box recycling position are arranged on different layers in a direction of Z axis, so as to reduce a space occupied by the new box placing position and the waste box recycling position on an XY plane (Vansickler teaches the lower right of 22 as the new box placing position, and the middle of 24 or 26 as the waste box recycling position; Figs. 1A-3 [100-103, 118]).  
Note: positions are just arbitrary regions of space and are not confined specifically by structure. 
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Vansickler teaches the cuvette box conveying device as claimed in claim 1, wherein the frame further comprises an operating position; the operating position and the new box placing position are arranged on different layers and different positions in the direction of Z axis; and the operating position and the waste box placing position are arranged on different layers and different positions in the direction of Z axis (Vansickler teaches the lower right of 22 as the new box placing position, and the middle of 24 or 26 as the waste box recycling position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [100-103, 118]).
As to claim 3, Vansickler teaches the cuvette box conveying device as claimed in claim 2, wherein in the direction of Z axis, the waste box recycling position is between the new box placing position and the operating position (Vansickler teaches the lower right of 22 as the new box placing position, and the middle of 24 or 26 as the waste box recycling position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [100-103, 118]).
As to claim 4, Vansickler teaches the cuvette box conveying device as claimed in claim 2, wherein the frame further comprises a new box waiting position and a waste box waiting position; the new box waiting position and the new box placing position are on a same layer, and the new box waiting position directly faces the operating position in the direction of Z axis, so that a new box at the new box waiting position reaches the operating position along a positive direction of Z axis; the waste box waiting position and the waste box recycling position are on a same layer, and the waste box waiting position directly faces the operating position in the direction of Z axis, so that a waste box at the operating position reaches the waste box waiting position along a negative direction of Z axis (Vansickler teaches the lower right of 22 as the new box placing position, the lower left of 22 as the new box waiting position, the middle of 24 or 26 as the waste box recycling position, the left of 24 or 26 as the waste box waiting position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [100-103, 118]).  
As to claim 5, Vansickler teaches the cuvette box conveying device as claimed in claim 2, wherein the frame is provided with a new box inlet for the new box to pass through to reach the new box placing position, and a waste box outlet for the waste box to pass through to reach an outside of the 2PN121262SZSWframe from the waste box recycling position; a position relationship between the new box inlet and the waster box outlet satisfies the following conditions: the new box reaches the new box placing position from the new box inlet along a positive direction of a first direction, the waste box reaches, by means of the waste box outlet, the outside of the frame from the waste box recycling position along a negative direction of the first direction, and the first direction is one of a direction of X axis and a direction of Y axis (Vansickler teaches various inlets and outlets for the boxes; see Figures 1-3.  Vansickler also teaches openings for access [101] and doors/openings [120]).  
As to claim 6, Vansickler teaches the cuvette box conveying device as claimed in claim 5, wherein when the frame further comprises the new box waiting position and the waste box waiting position, the position relationship between the new box waiting position and the waste box waiting position satisfies the following conditions: the new box reaches the new box waiting position from the new box placing position along the positive direction of the first direction, and the waste box reaches the waste box recycling position from the waste box waiting position along the negative direction of the first direction (Vansickler teaches the lower right of 22 as the new box placing position, the lower left of 22 as the new box waiting position, the middle of 24 or 26 as the waste box recycling position, the left of 24 or 26 as the waste box waiting position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [100-103, 118]. Vansickler teaches racks are capable of being moved left to right or right to left in levels 22, 24, and 26; Figs. 1-3, [117-119, 124, 206, 207, 209, 221-229]).  
As to claim 7, Vansickler teaches the cuvette box conveying device as claimed in claim 6, further comprising: a first conveying mechanism, a Z-axis conveying mechanism, and a second conveying mechanism; the first conveying mechanism is able to convey the new box on the new box placing position to the new box waiting position along the positive direction of the first direction; the Z-axis conveying mechanism is able to convey the new box on the new box waiting position to the operating position along the positive direction of Z axis and is able to convey the waste box on the operating position to the waste box waiting position along the negative direction of Z axis; the second conveying mechanism is able to convey the waste box on the waste box waiting position to the waste box recycling position along the negative direction of the first direction (Vansickler teaches the lower right of 22 as the new box placing position, the lower left of 22 as the new box waiting position, the middle of 24 or 26 as the waste box recycling position, the left of 24 or 26 as the waste box waiting position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [100-103, 118]. Vansickler teaches racks are capable of being moved left to right or right to left and also up and down using conveyors/elevators 320/360 in levels 22, 24, and 26; Figs. 1-3, 14, 15 [117-119, 124, 206, 207, 209, 221-229]).  
As to claim 9, Vansickler teaches the cuvette box conveying device as claimed in claim 7, wherein the frame comprises a bottom plate, a middle plate and a top plate which are arranged in order on different layers; two ends, in the first direction, of the bottom plate correspond to the new box placing position and the new box waiting position, respectively; the middle plate is arranged on the bottom plate, and the middle plate and the bottom plate are arranged separating from each other and facing each other in the direction of Z axis; the middle plate corresponds to the waste box recycling position; the top plate is arranged on the bottom plate, and the top plate and the bottom plate are arranged separating from each other and facing each other in the direction of Z axis; the top plate and the middle plate are arranged on different positions in the direction of Z axis; the top plate is provided with a through hole corresponding to the operating position, an area, which is located between the top plate and the bottom plate and is coplanar with the middle plate, corresponds to the waste box waiting position (Vansickler teaches the lower right of 22 as the new box placing position, the lower left of 22 as the new box waiting position, the middle of 24 or 26 as the waste box recycling position, the left of 24 or 26 as the waste box waiting position, and the left of 26 or 24 as the operating position; Figs. 1A-3 [100-103, 118].  Vansickler teaches there is a through hole in the top layer of the frame; Figs. 1-3).    
As to claim 17, Vansickler teaches a sample analyzer (Vansickler; Title), comprising a cuvette box conveying device comprising: a frame; the frame comprises a new box placing position and a waste box recycling position; the new box placing position and the waste box recycling position are arranged on different layers in a direction of Z axis, so as to reduce a space occupied by the new box placing position and the waste box recycling position on an XY plane (Vansickler teaches the lower right of 22 as the new box placing position, and the middle of 24 or 26 as the waste box recycling position; Figs. 1A-3 [100-103, 118]).

Claim(s) 1 and 17 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hansen, T (US 20130116102; hereinafter “Hansen”).
As to claim 1, Hansen teaches a cuvette box conveying device, comprising: a frame; the frame comprises a new box placing position and a waste box recycling position; the new box placing position and the waste box recycling position are arranged on different layers in a direction of Z axis, so as to reduce a space occupied by the new box placing position and the waste box recycling position on an XY plane (Hansen teaches a vertical conveyor 100 with an input shelf 103 for loading boxes 20; [62] Fig. 1. Hansen teaches sensors to detect the boxes; [64, 82, 83]. Hansen also teaches first and second conveyor mechanisms for moving the boxes 20, in various directions to various processing locations; Fig. 1, 19, 22 [2, 83-85]. Hansen also teaches conveyor 180; [88]. The positions on the elevator of Hansen are on a different height and z-direction than the operating position shown in figure 1. Further, there are several different positions throughout the device where they would have different heights along the z-direction; Fig. 19, 22).  
As to claim 17, Hansen teaches a sample analyzer (Hansen; Title, [93]), comprising a cuvette box conveying device comprising: a frame; the frame comprises a new box placing position and a waste box recycling position; the new box placing position and the waste box recycling position are arranged on different layers in a direction of Z axis, so as to reduce a space occupied by the new box placing position and the waste box recycling position on an XY plane (Hansen teaches a vertical conveyor 100 with an input shelf 103 for loading boxes 20; [62] Fig. 1. Hansen teaches sensors to detect the boxes; [64, 82, 83]. Hansen also teaches first and second conveyor mechanisms for moving the boxes 20, in various directions to various processing locations; Fig. 1, 19, 22 [2, 83-85]. Hansen also teaches conveyor 180; [88]. The positions on the elevator of Hansen are on a different height and z-direction than the operating position shown in figure 1. Further, there are several different positions throughout the device where they would have different heights along the z-direction; Fig. 19, 22).  

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Miller (20090003981) teaches an elevator with different positions at various locations left to right, and at various different heights, the positions all capable of holding a box; Fig. 2.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798